DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the applicant’s response received on 02/23/2021, which is mailed in response to the Non-Final Office action received on 11/23/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 – 35 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-36 of co-pending Application No. 16/274149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims of the co-pending application teaches a plant including tunnel structure, where the at least one module is connected to the apparatus, including the buffer positions and work positions as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

at least one apparatus for additively manufacturing three-dimensional objects by means of successive layer-wise selective irradiation and consolidation of layers of build material (see ref. app. Claim 17. Line 2-3) ;
 at least one tunnel structure passing through the at least one apparatus (see ref. app. Claim 17 line 7-8);
 at least one module separably connected with the at least one apparatus (see claim 17 line 5-6,
wherein the at least one module is moveable in a tunnel transport direction through the tunnel structure (see ref. app. claim 17 lines 7 and onward) ; 
and, wherein the at least one module is further moveable inside the at least one apparatus in a first direction and a second direction to move into and out of a plurality of different module positions within the at least one apparatus (see claim 17, lines 7 and onward), 
wherein the first direction and the second direction differ from the tunnel transport direction (see ref. app. claim 17 lines 15-16).
 It is noted that since ref. application teaches movements of the module from buffer position to work position, and the module is moveable into the at least one apparatus (as per claims 20-23, 28 of ref application), thus, it would have been obvious modification to the apparatus taught by ref. application to have the plurality of different module positions within the at least one apparatus (which would include the one or more buffer positions and one or more work positions) in order for efficiently forming 3D object.

As for claim 26, see claim 25 of ref. application which similarly teaches the at least one module comprises a build module, dose module, and/or an overflow module. 
Claim 27, see claim 17 of ref. application which teaches the at least one module is movable into and out of the at least one apparatus via the tunnel structure. 
Claim 28 -29, ref. application is silent to having plurality of apparatus connected via the tunnel structure, or plurality of tunnel structures, as claimed, however, the examiner notes that it would have been obvious to duplicate of parts to include “plurality of apparatus” connected via the tunnel structure, since it has been held that mere duplication of parts has no significance unless new or unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As for claim 31, see ref. application claim 31, which similarly teaches arrangement of the buffer region in advance to the tunnel …as clamed. 
As for claim 32, see claim 32 ref. application claim further teaches including mobile transfer unit, to transfer at least one module between a pre-processing station and the tunnel structure …as claimed.
As for claim 33, ref. application claim 34 of ref. application. 
As for claim 34-35, see claims 29 and claim 17 of ref. application which also teaches individually loading modules into the tunnel structure or into the at least one apparatus dependent on at least one of:  type of powder module, a type of at least one vacant work position; or type of at least one vacant buffer position. 
Response to Arguments
In response to the Examiner’s Non-Final Rejection mailed on 11/23/2020, the applicant made proper correction to the i) claim objection to improve claim term consistency for claims 17, 21, 27, 29, 30, 32, 33, 34 and (ii) 35 USC 112 rejections, the applicant implemented amendments to improve claim term consistency and correct errors. All these object/rejection has been removed as claims are amended. 
It is noted that a terminal disclaimer is required in order to overcome the Double Patenting Rejection mailed on 11/23/2020, and currently claims 17-35 are provisionally 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0338817 A1; US 2020/0316861 A1; US 2020/0230883 A1; US 2019/0224919 A1; US 2019/0224919 A1; US 2019/0344500 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/ Primary Examiner, Art Unit 1743